Ben

  

Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 1 of 27

Commonwealth of Massachusetts
SUFFOLK, 5S. TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT oo
cvipocketno,  @l — OW GF +f

Ke A edu Ly addy PLAINTIFF(S),
Ab pois Mela tet Cand
sé

 

Ve lige. ep: | DEFENDANT (S}
SUMIMONS

THIS SUMMONS Is DIRECTED To _ Det. ler Melba | . (Defendant's name}

You are being sued. The Plaintiff(s) named above has started a lawsuit seains you. A copy of the
Plaintiff's Complai t filed against you is attached to this summons and the original complaint has been
filed in the _. OMe AUG Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

tA
et

 

 

You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint. You will also tose the
opportunity to tell your side of the story, You must respond to this lawsuit i in writing even if you expect
to resolve this matter with the Plaintiff. If you need more time to respond, you may request an

 

extension of time in writing from the Court.
How to Respond. To respond to this lawsuit, you must file a written response with the court and maila
copy to the laintif?s Attorney (or the Plaintiff, if unrepresented}. You can do this b ‘

Py tome P mney | presented). Nig Sepertow™

{address), by mail or in person, AND

Filing yaur signed original response with the Clerk's Office for Civil Business, Sutfel 4o| K
aber beclen, Fos
Ags

Delivering or mailing a copy of your response to the he Plaiptif’s AHerney/Plaintiff at the following
address: Vid. Rox 92 dal “Be ita, MA CRAY s
What to include in your response. An “Answer” is one type of response to a Complaint. Your Answer |
must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
use them in court. Hf you have any claims against the Plaintiff {referred to as counterclaims) that are
based onthe same facts or transaction described in the Complaint, then you must include those claims
- In your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want te have your case heard by a Jury, you must specifically request a jury trial in your
Answer or in a written demand for a jury trial that you must send to the other side and fife with the
court no more than 10 days.after sending your Answer. You can also respond to a Complaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient, A Motion
to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. if
you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Mations”
described in the rules of the Court in which the complaint was filed, available at - .
www.mass.gov.courts/case-legal-res/rules of court.

 
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 2 of 27

Commonwealth of Massachusetts,

SUFEOLK, SS. TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT WV,

CIVIL DOCKET NO. ju yee @ J0049 tt

Kyle eli Lan cl dadn , PLAINTIFF(S),

Dee. Petiny Me CCayt he Wh Cri
Rew f2vy ou Ce Dear EFENDANT(S
— SUMMONS

srt SUMMONS IS DIRECTED TO “Bos tn, Rice pt, . (Defendant’s name)

You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
Plaintiff's Compjaint Tiled against you is attached to this summons and the original complaint has been
filed in thejpUTTé ~ MUA Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

You must respond to this lawsuit in writing within 20 days. If you do‘ not respond, the court may decide

the case against you and award the Plaintiff everything asked for in the complaint. You will also lose’the

opportunity to tell your side of the story. You must respond to this lawsuft in writing even if you expect

to resolve this matter with the Plaintiff. lf you need more time to respond, you may request an

extension of time in writing from the Court. .

How to Respond. -To respond to this lawsuit, you must file a written response with the court and mail a

copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You-can do this We R eto

a. be your signed original ial response ‘with the Clerk's Office for Civil Business, Su oA cburt

Z Rmaberton tle oor by mail or in person, AND

HSK Bei ane or mailing a copy of your response to the pp Plsinittecsezomey/Platntit at the following
addrass: “F22)- Bdk Sabb Bas Me O2 2057
What to include in your response. An “Answer” is one type of response to a Complaint. Your Answer |
must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaini.
Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
use them in court. if you have any claims against the Plaintiff (referred to as counterclaims} that are
based onthe same facts or transaction described in the Complaint, then you must include those claims

"In your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
Answer orina written demand for a jury trial that you must send to the other side and file with the
court no More than 10 days after sending your Answer. You can also respond to a Complaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally invalid or jegally insufficient. A Motion
to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R, Civ. P. 12. if
you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions”
described in the rules of the Court in which the complaint was filed, available at
www.mass.pov.courts/case-legal-res/rules of court.

 

 
Case 1:21-cv-10220-DJC

SUFFOLK, SS.

, Yoten

Kelechi Linardon

a,

* :
owe ote

Plaintiff

¥.

Detective Peter McCarthy and
Boston Police Department

Defendants

Document 1-1

 

 

ark ten Shree t

L ate ta tte te
NeQrcer , ETS

Of AQSLELO, |

i,

aclat
Deu

']

loc. &
wa

Filed 02/09/21 Page 3 of 27

OTIFY

COMMONWEALTH OF MASSACHUSETTS
SUPERIOR COURT
DEPARTMENT OF THE TRIAL COURT

al- 0

E-FILE 1/12/2021

Civil Action No.

COMPLAINT AND JURY CLAIM.

PLAINTIFF’S CAUSE OF ACTION AGAINST THE DEFENDANTS

Now comes the plaintiff respectfully file this complaint against the defendants under CAUSE OF
ACTION (1) Criminal complaint against the defendant Peter McCarthy and (2) civil tort action against
the defendants. Law enforcement may be subject to civil suits and criminal charges under certain
circumstances. This complaint action is brought against the defendant for causing serious harm to the
plaintiff’s property and to the plaintiff who sustained serious injuries due to the defendant’s negligence.
The plaintiff brings an action also for violation of civil rights by the Boston Police Department and
Detective Peter McCarthy. Plaintiff seeks damages under the First, Fifth, and Fourteenth Amendments to
the United States Constitution, 42 U.S.C. § 1983 and 1985, the Massachusetts Civil Rights Act, and the

laws of the Commonwealth of Massachusetts,

Statement of facts

The plaintiff is a victim of an organized premeditated auto theft. The plaintiff vehicle was stolen
on November 13, 2020 in city of Boston Mattapan address where it was legally parked on October 15,
2020 at a friend’s home Mr. Terry Mercury who physically parked it for me at his private home property

in Mattapan. I have known Mr. Mercury, his siblings and his family for a long time and on October 15,

14
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 4 of 27

2020 he actual drove my car while I was present and parked it himself at his home the same home owned
by his aunty whom he obtained permission to parked my car temporary there while I was arranging to go
and garaged it permanently in a car storage location because the plaintiff is a wheelchair handicap chronic
disabled nursing patient person and unable to drive yet. The plaintiff personally last saw her car on
October 15, 2020 parked at the 5 Verill Street, Mattapan, 02126 Boston home address of the friend as
well as his aunty home where it was parked by at the home drive way and not on the street. It is also
where I entrusted the car to the friend for the sole purpose of only to just park it there and I did not give
any permission to use my car, to drive around or to give the car/ key to anyone else without my
permission or knowledge. The car was legally park in a private property and wasn’t park on the street and
even though his aunty gave him the permission to park my car at her house drive way which was I

present and witness when his aunty gave him the permission.

During the week of October 22, 2020 just few days after my car was park at the friends aunt’s
house which is also where he leaves, he then told me that his aunty and him where having problems and
due to that on October 23, 2020 the plaintiff didn’t waste no time to immediately activated her car garage
reservation and set an immediate date to garage her car. After that, I demanded for my car back so that I
can go garage it at the reserved storage garage that I have reserved. Upon demanding for Mr. Mercury to
return my car that same week of October 22, 2020 as agreed since he knows that I cannot physically drive
since I am disabled/handicapped person and had promised to drive it back whenever I request it for it so
that I can garage it at my reserve car storage place and he told me that the brakes were loose and that he
couldn’t drive it. That same week, since I valued my car and a well maintained barely used with very low
mileage and expensive, I don’t like anymore to temper with it and I only take it to a professional car
dealer for yearly maintenance, I immediately started searching calling certified professional mobile
mechanics (company name redacted for now) which I found one who had good reputation (will be a

witness on this case).

After I informed him that I have found a professional mechanic who will come immediately,
Terry intentionally gave me and them mechanic so much difficulties just to come and see/evaluate the
brakes after the made several arrangements to have the mechanic come and repair the brakes so that I can
get my car. I even made arrangement to pay the mobile mechanic direct after the fix the brake. I waited
for along to time to hear back from Terry which was a concern to me and “a red flag” questionable
delayed of approximately ten days while I garaged reservation was waiting, the professional mobile
mechanic whom I called finial came to see and evaluated the car brakes on November 3, 2020 with Terry
present as they arranged. When the mobile mechanic arrived, he didn’t see the car or my friend and when

the mobile mechanic spoke to me on the phone while he was still there, he told me that Terry told him that
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 5 of 27

he gave my car key to a person, I do not know without my permission and that he parked my car at that
person barber shop across from his aunties house. I was never made aware of this by Terry rather I
learned about it for the first time from the mobile mechanic and furthermore the mobile mechanic waited
for over two hours on that for this unknown person that has my car keys to arrive, and they couldn't wait
any longer and decided to leave which I do not blame them. The mobile mechanic suffered so much on
that day to the point that he quit his job as a result of what happen and I felt very bad and extended my
sincere apologies to the company owner who was very nice person. The mobile mechanical company
owner couldn’t believe that the person I entrusted my car to was actual my friend who was carelessly
misusing my car knowing that I am a handicap person who depended on him to keep my car carefully.
After that experience, the mobile mechanic company told me that one and he even gave me a good advice
that I should take my car from friend as soon as possible since his actions with my car is very strange and
questionable. The mobile mechanic company was so kind enough to give me a second chance saying that
once he hires more mechanics that he will be calling me to come back again which I accepted. Same day
when this occurred, I immediately tried very hard to contact Terry to explain to me why he gave my car
keys to someone I do not whiteout my permission but he avoided my calls and so I tried to text him and
after several texts questioning why he misused my car, gave my car key to someone I don’t know without
my permission and he finally responded on a text and told me that it was someone that he trusted and that
I should relax that everything is good, He didn’t know even show any remorse for his actions and was
unapologetic to me or the professional mobile mechanic who spent their time coming there and many

hours waiting for him..

Due to this delay, I had no choice but to call my car storage garage office and requested for an
extension reservation date to bring my car which they were kind enough to extend the reservation for
another week due to the circumstance beyond my control since I am unable to drive because I am
disabled. I was very concerned and felt helpless because I was very weak with a debilitating health
condition during this COVID-19 pandemic and I was already a homecare nursing disabled patient which
Terry took advantage of me. He was always rude and verbally abusive even swearing at me when I tried
to speak to him about his intentional delay to return my car even as I put all the effort to return my car he
will still he will intentionally make things difficult and sabotage it as he pleases. Terry was very
uncooperative to return my car from week to week for several weeks and he intentionally sabotage my
abilities to get my car back from him after I kept changing my car storage reservation week to week
waiting to get my car back from him. I made so much effort to take my car to the point of exhaustion. He
would intentionally ignore me and he would very possessive of my car, very controlling, hot tempered,

aggressive and verbally abusive as if he is the owner, he wouldn’t want me to ask him any question about
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 6 of 27

my car, as if he was doing something strange with it that I should know and he wouldn’t let me even have
an opinion on own car which seriously gave me a concern on why he was he was acting like that

knowing that Iam disabled homecare bound, I was depending on him as agreed and cannot even come
and get my car on my own. I attempted very hard to take my car back from him which he deliberately
avoided and was uncooperative from the week of October 22 to the week of November 10, 2020 while I
kept asking for additional extension of time for the fourth time on the fourth week at my car garage
storage location. I exhausted myself in chasing him around to the point that it seriously affected my health

severely which I became very ill and he knew and took advantage of it even more,

During the week of November 10, 2020 after several weeks of chasing him around to get my car
which caused me to suffer serious life threatened health complications, I sent a text informing him that I
have exhausted my extension for my car storage reservation and that the office (will be a witness on this
case) has been patience with me in holding the car space for me and that if he do not give me my car back
by the end of the week of the November 10, 2020 that he will be responsible for my car since I have tried:
to get my car from him for almost four weeks which was supposed to be a temporary parking at his
aunties home/his home as we jointly agreed On October 15, 2020 that he would return my car when I
request for it. 1 did not give him my car to be temporarily park at his aunties home for him to take over
ownership of it just because I am disabled and cannot drive and he suppose to be my friend yet he tried to
take advantage of my disability and chronic illness knowing that I cannot drive. I did not give him any
legal authority to do whatever he likes with my car and certainly I did not give any permission to pawn
my car out to his friends or any one at all. I did not give my power or authority give away my car to
anyone that he wants when he is the one who suggested and agreed per his aunties permission to park my
car at his aunties drive way and watch over it for me while I arrange to garage my car. I was very
disturbed on his behavior, I wanted to take my car out of his hands as soon as possible that I decided
again to try to find another mobile mechanic who I was going to pay on my own to come to fix the brake
on November 9, 2020 but once again the arrangement with the second mobile mechanic and my friend
didn’t work out the first time after the mobile mechanic arrange to come on that date. While they
rescheduled the date, as I was doing my inquires with that mobile mechanic, I found out that he works on
his own, he said that he takes cash only and he would charge $200.00 cash if he does the repair which I
was fine with as long as he was providing a receipt and a warranty on the parts as any professional
mechanic would do but then he told me that he does not give any receipt or warranty for the parts which
was a concern to me that he only takes cash(knowing fully well that I am not near where the car is located
and J wanted to pay him with credit card), he also doesn’t give receipt for work and does not provide

warranty on the parts, I was not comfortable with his business ethics and as a result of this I decided not
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 7 of 27

to do business with him since I do not feel comfortable having someone who does not give receipt or
warranty on parts and takes only cash to work on my car that I do not play with. I told him immediately
that I wouldn’t hire him and we both at that time went our separate ways as simple as that and I never
called him again after that or gave him any permission to work on my car. I didn’t give anybody else any
permission to work on my car without my knowledge or permission because J don’t want just anyone to
touch my car considering that Terry has already violated my car when he gave my key to an unknown
friend of his whom he claimed owned a barber shop across the street from his aunties house he said that

move /parked my car without my knowledge.

On November 12, 2020 after I have had enough of this concern, I contacted my car insurance
road side assistance since coverage and made arrangement with thein to have their own road side
assistance towing company pick up my car from Terry to my storage garage so that I can take back my
property from him and handle things on my own and be able to not rush and choose a preferred
professional mobile mechanic to come and fix my brakes for me. While I was on the phone with my car
insurance Terry finial called me in the night time since I gave him a serious deadline to give me back my
car or return my car and I told him that I was on the phone with my car insurance road side making
arrangement to come and tow my car tomorrow and for-him provide me the proper address and time for
them to come and tow it and after I told him he was shouting and insulting me and then told me that he
will bring my car to me at where I am located tomorrow and that he will leave the key inside the car and
go, that he does not care which I responded to him saying that he can bring it as he said and I will take
over from there since I have been asking for my car for the past four weeks. He also left the same
message on voice mail. Due to his call, I told my insurance to still make the road side reservation
temporary for the next day of November 13, 2020(my car insurance has evidence to show that I made a
road side reservation to pick up my car on November 13, 2020) and 1 will be calling them to pick up my
car just in case Terry does not bring my car back considering the surprising shocking experience I have so
far with him. I also told that regardless that I will have my car with me tomorrow November 13, 2020
which I also informed my car storage garage office that I will be bringing my car finial tomorrow so that I

can have my peace of mind and medically rest.

‘On November 13, 2020 as I was waiting to know when Terry will bringing my car as he said that
he would and all of a sudden, I received threaten texts from him stating that I have to come and get my
car and that he will be giving my car out to a wrecker, I exchanged many texts with him letting him know
clearly that I have been trying to get my car for several weeks and that if it is not because of this serious
deadline I gave him that he will still kept be delaying the pickup of my car. I also reminded him what he

said the night before that he was bringing my car to me and leaving the key inside and I told him that I am
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 8 of 27

waiting for him as he said. I was even supposed to be in the hospital on that urgently but after the several
text exchanges which was very stressful I immediately, contacted my car insurance road side assistance
on the reservation I made the night before and asked to send the tew company to go and bring my car
immediately which they did arrange immediately to have a road side assistance towing company to come
and pick up my car on that day of November 13, 2020. It was already afternoon while all this event was
occurring and after concluding with my car insurance, they told me the name of the towing company that
they are sending and the time that they will arrive. | immediately text Terry that same information the
name of my tow company letting him that they are going to be arriving soon they are on their way and
their phone number including the time that they will arrive in 1 hour on or before 2:48pm and informed

him to make sure to be there and give my car key after verification.

On or about 2:06 pm I received a call from a man and he said my name and told me that he is
bringing my car, I thought that he was my road side assistance tow company from my car insurance so but
instead he told me that he was called by someone he doesn’t know to come and tow my car and bring it to
me and have me pay him $310.00. He also told me that he was 30 to 40 minutes away from where my car
storage garage is located. When he told me this, I told him to immediately surrender my car at the
location where he took it since he was still there and that he had no right to take my car and demanding
for ransom which is an extortion since based on what he told me on how far he is to the location where
my storage garage, it shows he was still at the location where he took my car in Mattapan, Boston since
30 to 40 minutes is the exact distance to the where my garage is located, 1 requested for him to provide
me his name and he refused then I asked for him to provide me his tow companies name and address he
was extremely hesitant to provide it. I then told him that I am going to call the police and he told me to go
ahead call them that he will be right waiting for them. I had to force out his business name from him
“Castillo auto shop” while he continued refusing to provide his company name address, I had to googled
it and repeated it to him as 243 Hancock street in Dorchester, MA and he didn’t want to confirm but
confirmed it after I repeated it again while informing that I am calling the police since he is illegal in
passion of my property against my will an auto theft but he told me that he doesn’t have to give me my
car and that he can keep it for himself and take possession. I asked him that if he was a legit tow company
who was not committing Criminal Predatory Towing, why would a person he claimed that he doesn’t
know call him out of nowhere as a “towing company’ in private property and give him the owners name,
phone number and tell him to just take another person’s car and go bring it to that person the owner and
the person will be the one to pay him and he didn’t care to call that owner to verify or validate and to
make sure who will be paying him before he takes a person personal property park in a permitted private

property? He didn’t want to answer it which made it even more suspicious. Something was extremely
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 9 of 27

fishy considering that my road side assistance tow company was around the corner and also I was calling
the police yet he took off did not wait because he was commit an illegal criminal activity using his
business name to cover his crimes. He told me that because he can and that if he doesn’t get money that
he will keep my car, nobody will do anything about it and that body else will be the one to bring my car
unless it is him only, I told him that I will not be a victim of a car theft or extortion and that I am calling

the police for my auto thief immediately.

1 was in a shock and traumatized by the fact that I am been victimized and that the person who
stole my car is demanding for ransomed from me in few minutes of stealing my car which he had no legal
right to steal in private property by using his business name facilitate criminal predatory towing and
stealing cars while demanding a for ransomed to chronic still disabled person. While he was talking to
me trying to extort money from me, my own road side assistance towing company called me and said that
they are at the location in Mattapan and cannot see my car and I told them that an unknown person just
stole my car just few minutes ago and are demanding for a ransomed of $310.00 in order to give me my
car which is an extortion and theft. My tow company told me to immediately call the police that
something doesn’t seem right and that it is definitely an illegal activity. I immediately called the police at
the Boston C-11 division in Dorchester since this auto theft claimed that his shop is located at 233
Hancock Street, Dorchester MA. I explained to the police station what was happening and ask them to
immediately come at that location before my car disappear forever since it was still only several minutes
while this was occurring. It was a male and then a female police officers that I spoke and the female
officer who told me if I wanted to file an auto theft report which I told them yes that I wish to do so,
however to first arrive at the location before my car can no longer be found since I called them on
emergency but instead of coming as they supposed to do, they ask me if] can give them the phone that
the auto theft tow predator called me from so that they can call him to get his proper location. It was still
afternoon when the female police officer called the person that stole my car while I was placed on hold
and after she got back on the phone she told me that Mr. Castillo who stole my car who lied and deceiver
the police officer telling her that he is not demanding for no money that I can just redirect my road side
assistance who was waiting at the Mattapan address to come and get my car at his auto shop at 233
Hancock Street, Dorchester and must come take it before 9 Pm on that November 13, 2020 and that after
every one can go their separate way. The female officer at the C-11 police station told me this in the
afternoon approximately between 2:30 and 3pm and she told me that I should just call back my road side
assistance to come and take my car form this Castro guy shop in Dorchester and send them to that address

and then cafl them when they arrive there if there is any problem. I followed her instruction and called
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 10 of 27

back my road side and my auto insurance and road side tow company since the first one has left and after

waiting for long.

The second road side assistance went to the Dorchester “auto shop” address immediately as
directed by the policer officer but when they got, my roadside assistance tow was not able to find him and
this Castro person who stole my car was intentionally delaying giving back my car and holding it hostage
while demoing for ransom. As the time continue running, I then called the C-11 police station again to let
them know what just occurred and requesting for them to go to this “Castillo” claim auto shop location
before my car disappeared with this thief or cannot be found again but instead they called him again and
told me to send back yet another road side assistance towing company which will make it the third towing
company so far I have called on that same day, While I was becoming much sicker and my blood
pressure was claiming up very fast at a very high risk, the time now turn to evening/night. I then again
called my car insurance and arrange for the third road side assistance towing company but this time while
the third tow company was looking for this address that he provided in Dorchester and cannot find him, I
tried to call Mr. Castillo to let him know that once again my tow company is looking for him but he
threaten me stating, “that he will not speak to my tow company who is on the way and that he must speak
to my car insurance and that he doesn t have to give me my car and that he own my car now and he will
take ownership of it and he must be the only one to bring to me and take $310.00 if not that he wont
bring it and will take full possession of it using his tow company name to permanently take possession
and ownership of the property” and then told him again that he is committing a crime of auto thief, 1
demanded for him to release my car to the police that he illegal took possession of or that I will be filing
a police report and that he is a thief using his shop to facilitate auto thief and extortion. By this time it
was night already and I was exhausted and very sick and I called the C-11 police station again to inform
them and once again they told to call yet my insurance company to have a fourth towing company to
come and when they come that I call the police station request for officers come. My car is missing while
this auto thief “Mr. Castillo” is sending my tow companies on a wide gooses chase all the entire afternoon
and the early night just to intentionally delay and prevent them from bringing my car on that day since his
intention was to steal and take possession of my car by force while covering his crimes with his ‘auto
shop/tow business name to commit Larceny of a motor vehicle and premediated Criminal! Predatory

Towing.

I contacted my car insurance to arrange for the fourth road side assistance tow company to come
and this time while the fourth tow company was on the way, Mr. Castillo was contacted again and this
time I had my female friend on the phone as a witness to verify his shop address since he has been

purposely been given address where he is not located and this time he kept insisting again that he doesn’t
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 11 of 27

want speak to my tow company and that he must speak to my insurance company first which I asked him
what does speaking to insurance company have to do with whoever I am sending to come and get my car
for me and that if I was driving I would have even come myself and said that he wants to speak to them
because the entrance to where he park my car at his shop has a security key where if the tow company
come that they might be not able to open it if he is not there and we find what he said to be a total
nonsense, this doesn’t make any sense at all and we suspected that he is not been truthful and was trying
to do something extremely unethical, criminal and illegal because it didn’t make any sense why he
wanted to only speak to my insurance company when my tow company is on the way who is the person
he should be speaking to. At that time we knew that this Mr. Castillo was trying to commit another
criminal offense and was so disparate to extort money by any means possible from anyone affiliated to
me in order to give me my car which tells me that it was a joint conspire plan with Mr. Mercury to
commit a force extortion of money from me so that they can share it because he wasn’t a random tow
company called, it was actually his friend(they knew each other) who has auto shop that was aiding him
to steal from me since I am very sick and cannot be able to come in person for my car, Mr. Castillo the
auto thief was committing this crime using his auto shop to cover up the illegal predatory towing criminal
activities to try to make look as if it was legit so that he wouldn’t be suspected for auto thief when it is in

fact a criminal offense of an auto thief.

As I was speaking with my car insurance again and I told them that Mr. Castillo was demanding
to speak with them while holding my car hostage, they also find it to be very strange and couldn’t
understand why he was demanding to only speak to my car insurance. My car insurance road side
assistance agreed to speak to get things moving and just to tell him that my fourth road side assistance
towing company is near address that he provided and cannot find him. After my car insurance agent spoke
to him which I waited for a long time, the agent came back and told me that the Mr. Castillo was trying to
force them to put a false claim on my car insurance for $310.00 and for them to send away my towing
company and let him be the one to deliver my car if not that he will not give me my car and that he will
take the possession if no one gives him the $310.00 and my car insurance didn’t agree to such
demand(considering that my car insurance whom I arranged to tow my car one day before this day
knows what it would have cost for a tow company road side assistance to tow my car to my location of
garage and it wouldnt have been even half of what this thief was demanding to extort from me and the
fact that the evidence shows that he never left Boston and was still near the location where he stole my
car earlier in the afternoon which was his shop at the Dorchester that was only less than six miles away,
therefore he couldn't justify his demand for such amount of money when I didnt do any business with

him, I don't even know him nor did I authorize any one to conduct any business with him on my behave
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 12 of 27

and me to do business with him instead by holding my car hostage committing auto thief and extortion )
since he has no basis or legal rights to try file any frivolous claim with my car insurance as well as he
wasn’t the member or the insurer and I am the only who has the right to do so not him. My insurance also
told him that he doesn’t have a right to force down on me to choose him as the tow company especially
the fact that we have been trying to get my car that he held hostage for the past six hours still counting

while it was it was approximately 7 pm going to 8 pm on that November 13, 2020.

After Mr. Castillo saw that he couldn’t extort money from my car insurance or from me as he was
so desperate even though he lied to police officer who called him in the afternoon that day telling her that
all I needed to do was to just send another tow company that afternoon and come take my car
immediately without any strings any damage for money. Mr. Castillo who is a manipulative extortionist
and acar thief was still try every means possible to extort money in desperation using his shops name to
commit theft while victimizing and taking advantage of the fact that I cannot come in person to his shop
because of my debilitating chronic illness a nursing homecare disabled sick disabled patient. He tried to
deceive everybody on that day without telling the police officers what he was trying to do while he
enjoyed putting all of us through horrible distress of all day and night making four of my road side
assistance tow companies to chase him around on a wide gooses chase while he took my car and hide it in
a different location. After the fourth tow company tried very had to find out after the address where he
took my car since the tow drive and I stayed on the phone working real hard and the police was telling me
that we should call them once the tow company gets to which ever location that he hiding my car. My
fourth tow company driver (who can be a witness on this case) tried very hard throughout that night to the
point that he even get out of his truck and started working by foot while asking people/residence around
the area for 233 Hancock Street Dorchester while he was at the Hancock street to confirm and reconfirm
for the Castillo auto shop. My tow company even tried very hard to call Mr. Castillo many times but he
didn’t answer and tried to call him he avoided the call which left a message that I going to file a report for
the theft of car and extortion since he has been misleading people on the way about of or where he was
intentionally hiding my car that he stole and are holding hostage including the police and my four road
side assistance tow companies for several hours and it was after 8pm going to 9pm because he wasn’t
able to extort money from me or was allow to file a false claim with my car insurance for illegal
extortion. I learned from my last towing company of that night of November 13, 2020 who tried very hard
to reach this thief that, after he left since he couldn’t wait anymore, that Mr. Castillo finally responded to
give yet another address located somewhere in 1337 blue hill Ave when he already which obviously was
shows that he was using my personal property driving around my car everywhere violating and devouring

my car which ] felt invaded and intruded.
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 13 of 27

Mr. Castillo intentionally sent everyone on a wild goose chase all day deceiving all of us when he
intentionally wanted to exhausted everyone so that he can keep my car as his own possession as he
threatened me earlier in the day. I called back the police station at the C-11 Boston district station and to
finally file the auto thief report as they said early but instead I was told that I have to call the police
department where I was temporary staying in Saugus, MA and that they are the one who have to file auto
thief report and when I asked them why I have to file my report at another city/location/jurisdiction when
the thief of my car didn’t occur there and they told me because that’s where I am staying therefore it is
the location where I have to file my auto theft report. I followed with what Boston police instructions and
contacted Saugus police department and they took detailed of everything that occurred that day and then
filed the auto theft police report which I signed, then I was provided a copy of the report and my car then
was placed on auto thief alert. It took over eight hours in total on that day of November 13, 2020 which
exhausted me as a homecare nursing disabled patient and I suffered serious life threaten health
complications as a result and are still currently on that serious health complications till present. Up till
present my car is still missing, it has not been return, I do not know where my car is and was told by the
defendant that it is still in the possession of the auto thief criminal Mr. Castillo who the defendants aided

more to commit illegal auto thief and money extortion. I refuse to be victimized by criminals.

Note: The details of the event is very long, Plaintiff reserve the rights to amend this complaint for

additional.

COUNT I- CRIMINAL AND CIVIL COMPLAINT

1. Violation of Massachusetts General Laws Chapter 266 Section 29, Obstruction of justice,
illegal interference of an auto theft investigation and abuse of power and_privileges

After filing the auto thief report on November 13, 2020, I waited for almost one week of silent
waiting to hear from the Boston police department inquiring if they found my car (from Mr. Castillo who
stole my car to assist his friend Terry Mercury, holding it hostage using his auto shop/tow business to
facilitate and cover up the auto theft criminal activities) and retrieve it as well. On or about November 20,
2020 even though I was critical sick/bed rest and not supposed to have any stress or speaking too much as
a result of the serious health complications due to the many hours of unnecessary affliction of suffering on
November 13, 2020 the day my car was stolen, I decided to call the Boston Police Commissioners office
regarding my concern why my car have not been found/retrieve since the time my car was on auto thief

alert since November 13, 2020, After speaking to a woman at the Commissioner’s office whom I gave the
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 14 of 27

police report number that I filled for auto thief with Saugus police, she told me that she will be having
someone from the Commissioner’s office call me back. Later on that day Friday November 20, 2020
Detective Peter McCarthy left me a message stating that he was calling to reach out to me regarding the
call I made to the Commissioner’s office. I called him back after I received his massage and I didn’t reach
him but I left a message for him. On Saturday November 21, 2020, Detective MacCarthy called me but I
was very ill where I can barely have the strength to speak clearly which he knew and but he was very
hostile and aggressive, he came off very angry, very racist, impatient didn’t care to hear what I was saying
as he was consistently interruptive, as if he was forced to even call me, as I was the one disturbing him
his peace when he was the one who was disrupting my chronic serious illness when I am in sick bed
which doesn’t need any more intensive stress. He was very rude and even trying use intimidation as a
white police officer superiority when I am the victim of auto thief, and he was very angry as if he is the
one who stole my car and threatened me stating that the Saugus that shouldn’t have file a stolen car police
report, they do not have the right to or jurisdiction to do and that he can remove it regardless if it was
stolen or not which I felt concern his verbal abuse. He was clearly trying to use threats to violate
Massachusetts General Laws Chapter 266 Section 29 that states [“Section 29. Whenever a motor vehicle
is stolen or misappropriated, the owner of record shall sign and submit to the appropriate police authority
a statement under the penalties of perjury on a form containing such information relating to the theft or
misappropriation of the vehicle as is prescribed by the registrar of motor vehicles.”] and he was clearly
trying to commit an Obstruction of justice. illegal interference of an auto theft investigation and abuse
of police officers union and privileges while depriving me of my civil rights and rights as a victim of
auto thief, His behavior on that conversation was extremely outrageous and he was trying to sabotage a
valid auto thief investigation as if he had already made up his mind before calling me. He acted as if he
personally knows Mr. Castillo, trying to protect someone knows and was intentionally compromising and
sabotaging stopping the start of the auto thief investigation before it even started considering that this was
our first time speaking with each which was one of the reasons I told him that I would prefer to speak to
someone else be assigned to ad different and uncompromised investigator who is not abusive especially to
a sick person. I asked to have someone else to assign to the case investigation and I also requested under
Americans with Disabilities Act (ADA) to arrange to speak an ADA coordinator at the police department
who works with people with disabilities on a filed auto thief police report but obviously he didn’t care or
respected to my request under civil rights. The conversation with him ended because of his disruptive
abusive behaviors which was affecting and putting a risk to my illness. The law forbids an officer from
threatening to anyone involved in an auto thief complaint for the purpose of discouraging the victim from

asking for police assistance.
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 15 of 27

On the same weekend of the November 21, 2020, [ learned from the Saugus police department
who filed my auto thief report as a victim, that Detective Peter Mccarthy contacted them on the same day
that he called me and attempted to persuade them as follow police officers to remove the auto thief alert
from my car and they refuse his persuasion request and they let him know that they know the details of
my car thief by Mr. Castillo on the day that car was stolen on Nvermber13, 2020 since are the ones who
took the report and until my car is found and retrieve back to me as the owner, that they will not remove
the auto thief alert on my stolen car. This is also in according’s to Massachusetts General Laws Chapter
266 Section 29.

2. Inciting, Intentional Aiding and Abetting Extortion against chronic ill people with
disabilities

On or about November 23, 2020, Due to the fact that detective McCathy couldn’t force, persuade,
convince, motivate, entice the Saugus police because they are his follow policer officers to commit a
crime of tempering and changing a formal legal police statement report of auto thief signed under the
penalties of perjury and since he couldn’t have his way to obstruct justice, he decided to take matters
into his own hands, by proceeding to break the law on forging his own report, to point of even putting a
Boston police report number on it (as if he was me the victim, and as if it was the only police report
available when the genuine legal valid auto thief report that I made and signed still exist ) without my
knowledge trying to supersede a formal legal auto thief police report that I made following the
Massachusetts General Laws Chapter 266 Section 29 at the Saugus police on November 13, 2020, which
is the only one formal report made on the thief of my car. Detective McCarthy actions is obviously a
clear abuse of police officers power and privileges and an illegal interference of justice. Latetr on I also
learned about his intimidate letter/report that he sent to Saugus police department (acting as if he is the
advocate for Mr. Castillo the criminal tow business owner who stole my car), demanding they should
remove my car from the auto thief alert stating, that he have found my car and that it with a towing
company and while he was pretending to the Saugus police as if it is a deferent towing company who
found my stolen car and are keeping it for me when it is in fact the same auto theft criminal Mr. Castillo
who stole my car in the first place is who still has it till present which Detective McCathy was pretending
as if it is a different towing company. The Saugus police department didn’t know that it was still the same
criminal tow business owner Mr. Castillo the primary suspect named on the November 13, 2020 auto theft
on the report is who this detective McCathy (was helping out to steal and keep my permanently while
helping for ransom) failed to fully disclose to them but rather he made it look as if he found the car and

that it is with a tow company.
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 16 of 27

I was not even aware of detective MacCathy’s serious obstructions of justice to affect an auto
theft investigation until weeks later while I was making my inquiries. The Saugus police department
followed the law and trusted that detective to removed the auto alert with the believe that Boston police
have found my car and have return my car back to me but instead they were deceived by this detective as
they found out later and from me that my car still have not been return to me but rather the detective
wanted to conceal a valid auto thief by trying to claim that it is a” civil matter” when it is not, just so that
he can aide a criminal auto tow company Mr. Castillo who illegal stole my car and demanded for a
ransom the first few minutes when stole my car. Detectives MacCathy knew very well that he was
committing an illegal aiding and abetting of Larceny of a motor vehicle and as well as victimizing a
vulnerable very weak sick disabled who is on bedrest because he wanted to do more damages on a
malicious intent and retaliation with racism because I told that I wish to speak another investigator and
not him. He wanted to conceal the crime quickly for these tow company criminal activities before I am
able to even get better from my serious illness so that it will be too late before I found out what’s

happening with investigation.

This is the reason he left me a message just less than 48 hours on November 23, 2020 after his
first hostile call to me on November 21, 2020. Beside the obvious violations committed by this detective
which shows clearly that he did not want to conduct a properly investigation on my auto theft among
other reasons as listed so far including trying to persuade Saugus police department to remove my car as
stole when it has not been recovered yet and his attempt to call it a civil matter, he also left me message
on November 23, 2020, stating that “he knows that I am not going be happy with this, that he spoke the
Mr. Castillo(the same person who stole my car and used his towing company to conceal the theft} and that
my cat is with him and that Mr. Castillo wants $310.00 in order for him to return my car and that this is
civil matter and I should give Mr. Castillo the $310.00 extorting money and he will bring my car.” This
also support that this detective is corrupted and a defective police officer considering that he was trying to
encourage to me to agree to a force extortion. Detective McCathy along with Boston police department
definitely has a strong conflict of interest with this criminal towing company owner Mr. Castillo and
probably with other illegal towing companies in Boston that works hand in hand with Boston Police

department whom protects them when the victims the public.
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 17 of 27

3. Inciting Aiding and Abetting premediated Criminal Predatory Towing on chronic ill nursing
homecare disabled patient/vulnerable ill disadvantage people

After less than one week after that November 23, 2020, I contacted the Boston police internal affairs
office regarding Detective MacCathy behavior and police misconduct, the officer that spoke to me first at
the Boston IA officer around the week November 25, 2020 contacted Mr. Castillo to inquire his
relationship with Mr. Terry Mercury and the Internal Affairs Officer discovered and disclosed to me
many times that Mr. Castillo(the person who stole my car withhold it for a ransom) confessed that he
and Mr. Mercury are friends for a long time and have known him for a long time, have done business
together and that in fact Mr. Mercury called him personally and directed him to come since he has a
tow and auto shop company to take my car on that November 12, 2020 stating that I owe him money
$310.00 and that he should take my car and bring it to me but collect his money from me and this is
why he hold my car hostage demanding for extortion ransom until he collects the money for his friend
Terry and that he and only him must be the one to bring my car if not he will continue holding hostage

and take possession of it.

This clearly supported my suspicion from the beginning that this criminal act had to be an organized
conspired auto theft planned to extort me money which I didn’t allow them. This also supported what I
have been saying from the very beginning that this was a premediated Criminal Predatory Towing
where the criminal who stole my car “Mr. Castillo” the same person who used his auto shop/towing
business to conceal his criminal activities on stealing peoples car with the aid of his friend Mr. Mercury
who calls him to do an illegal towing for them while they share the money that he extorted from innocent
victims. His auto thief confession was more than enough to show that Mr, Castillo is a professional
auto thief criminal who should have been criminally charged for auto thief and premediated
Criminal Predatory Towing and for extortion. He uses his towing and auto shop business name to
cover up, conceal and make it legit his criminal predatory illegal towing so that he wouldn’t be
suspected of any criminal activities showing that he organize with his friends to commit auto thief
and while victimizing and preying on the most vulnerable handicap chronic sick disabled people

who he cannot drive and are physically weak enough not to be able to look for him.

Mr. Castillo, on November 13, 2020 when I and other people asked him, he had claimed and lied that he
was called randomly as a tow company by someone he doesn’t know to come and tow a car that was
parked on a property but with his confession which I have known all along, it shows clearly that he was
lying and he is a manipulative criminal. He claimed that he didn’t know that person that called him and

that he was just doing his job but yet his confession proofs that he was lying at that time, He entire actions
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 18 of 27

on that day was very questionable especially when I asked him to leave my car at that moment and that I
am calling the police and also that my towing company was around the corner to pick up my car. Any
legit towing company would have waited for the police to arrive while he was still at around the location
that he took my car or even take it to the police station to clear it but instead he took off with my car as

any auto thief would do.

Mr. Castillo suspicious manipulative behaviors was too alarming to the extent that J decided to ask all
four of the professional road side assistance towing companies that tried to pick up my car for me on that

November 13, 2020 and other companies later on some questions:

(a) if they would do what Mr. Castillo did and they all answered absolutely no and that it had to be a
premeditate arranged thing that Mr. Castillo did with his friend Mr. Mercury to extort money at
my weakest time knowing that I was very sick and a handicap who cannot drive.

(b) These tow companies also stated that there is no legitimate professional tow truck company that
would agree to just tow a car in private property and be directed to bring it to an unknown person
and that person will be the one to pay them.

(c) They even told me that it doesn’t work that way under the rules and regulations of towing cars
and that this must be a premediated Crimina! Predatory Towing which the police is supposed to
have stop on that same day that my car was illegally stolen.

(d) They also told me as I already know, that the amount that Mr. Castillo was seeking on that day
was a ridiculous a higher amount $310.00 which if I was even having my own towing company
that the amount that is tried to take does not even equate to the distance where my car was going
to be garage on that day.

(e) They also stated that Mr. Castillo was in fact fabricating that amount of $310.00 that he was
demanding, he was trying to extort from me and that it was definitely a planned organized
conspired extortion.

(f) They even stated that if it was a genuine real random towing company that was called to tow my
car, (which they wouldn't agree to tow my car without calling me considering the circumstances
on that day knowing I didn t trespass and that my car was legally park in permitted private
property and knowing that my road side assistance tow company was around the corner), that
State law says the maximum companies can charge for a standard involuntary or trespass
tow is $108.00 and no more than that. Therefore where did Mr. Castillo get the rest of the
amount that made up to the $310.00(even though I did not conduct any business with Mr. Castillo
and I do owe any money to him or his friend) that he was demanding except that he was helping

his friend to extort money from me that I didn’t owe by using his tow company to facilitate and
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 19 of 27

conceal a criminal act that he committed. Even in the normal circumstances which is not , the
state law states “If they’re charging over what the state allows the tow company to charge, and

essentially holding the car against the person’s will, it could be considered extortion.”

(g) They also told me that if it was their own friend who called them to use their state license towing
company to conceal commit an auto thief on a handicap person or anybody just to help them out
to illegal collect money which they are not sure if the accuser owe them or not, that they will not
have agreed to do such thing because it is considerate as illegal towing and a thief which they can

lose their towing truck license, will face criminal charges and pay damages if convicted.

(h) They also said that any real ethical genuine tow company who wasn’t in as accessory to an
organized premediated auto thief, would have told his friend who called him to come and illegally
tow or steal a person car in a legally park private property, that if he believe that the owner of the
car legally owe him money then, he should file a civil suit in the court for his money owe and let
the judge decided and the owner accused will have a chance to defendant the accusation but as a
legal tow company they cannot just agree take matter into their own hands and become a judge
and executioner which is not the way to do things. They also told that they will not just go and
take somebody private property or car just based on whatever their friend told them without
knowing if that friend is telling them the truth or not and without verifying from the owner if the
friends statement is true not because it can make them legally an auto thief or property thief when

a court judge didn’t rule to take a person property.

This confession also supported my obvious believe and suspicions of Mr. Castillo’s creditability that he
was in fact lying on November 13, 2020 when stole my car during the time that he called me and when
asked him how could a legit licensed towing company just agree to take a strangers car in a private
property and was giving the name of the owner, the phone number of the owner and was told to bring the
car to me and collect money and yet he didn’t care to call me first while he was still there to verify from
me the owner before he took my car. His behavior on that day was questionable and he acted like a
criminal and I knew that something wasn’t right or ethic but the Boston police department incited and

encourage him to steal my car because they probably know his towing company.
4, Inciting Aiding and Abetting Larceny of a motor vehicle

Peter Mccarthy detective of Boston police department failed to do basic investigation and did
not acted in good faith and exercised due care on the investigation. He failed to perform duties imposed

by state law, in a violation of federal! constitutional rights. The federal law, specifically 42 U.S. § 1983,
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 20 of 27

allows a person to sue a police officer or other government official who violates the person’s civil rights.
My car is stil] not retrieved up till today and it has been 2 months that my car have been missing
and the police department have not return or even made any charges against the people who

arrange to steal my car.

The Boston police department failed to assign an uncompromised not corrupted investigator as I
requested therefore violated my constitutional rights. The Boston Police Department had a chance to have
assigned the investigation to a different detective as I requested and could have also correct their own
mishandling of my car theft investigation on the same week of November 21, 2020 when I reported the
horrible racist mistreatment and threatens that J receive from the compromised detective McCarthy on the
first and only time that I spoke to him on the phone on November 21, 2020, The Boston Police
Department didn’t care to investigate the thief of my car properly because of also racism but they choose
to assign a bias, corrupted, authoritative, bigotry racist superiority, abusive of power detective officer.
They chose to make matter worst by mishandling the theft of my car on hands of a detective who
committed a serious misconduct who has done everything in his power to help illegally aid and abet the
Larceny of my motor vehicle by Mr, Castillo a criminal. He aided the illegal withholding hostage of my
property to extort money from me. He has done everything in his power to help the criminal who stole my
car “Mr, Castillo” the same person who used his auto shop/towing business to conceal his criminal
activities on stealing peoples car with the aid of his friends who calls him to do an illegal towing for them
while they share they moncy that they extorted from innocent victims. He intentionally and out of revenge
prevented a proper investigation of my auto theft report for almost two month that my car has been
missing and have not been return even till present. Detective MacCathy is criminally and civil liable for

the damages and for my car.

5. Aiding and Abetting Willful and Malicious Destruction of Property

The defendant acted with malice. A malicious act is one that is motivated by hostility or revenge.
Willful and malicious destruction of property is a criminal offense under Massachusetts General Laws
Chapter 266 Section 127. There are three elements of willful and malicious destruction of property, as

follows, which the government is required to prove beyond a reasonable doubt:

The defendant destroyed or injured the property of another person, including another person’s
personal property, building or home. The defendant acted willfully. Willful means intentional, and
therefore, if there was an accidental act then this element cannot be satisfied. The defendant acted with

malice. A malicious act is one that is motivated by hostility or revenge. To satisfy this element, however,
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 21 of 27

the prosecutor does not have to prove that the defendant knew the owner. If one is charged with malicious
destruction of property over $250, then the government will have to prove, as a fourth element, that the
damage was more than $250. This means the reasonable cost of repair or replacement. Wanton destruction
of property is not a lesser included offense of willful and malicious destruction of property. If the damage
is done to a vehicle, one may also be punished under Massachusetts General Laws Chapter 266 Section
28,

6. Aiding and abetting criminal’s auto shop/towing company’s business owners to use their

business name to conceal their Criminal Predatory Towing activities

Detective Peter McCathy is an accessory to the thief of my car and the failure to recover my car
on time. The wrongful retention of my car constitutes criminal and civil theft in Massachusetts. He is also
an accessory to criminal predatory of auto thief of the most vulnerable in Massachusetts including the
chronic sick disabled handicap people/patients. He aided to victimize a sick bed resting disabled patient
and attempted to extort money from me when my car was illegal stolen and held hostage for ransom and
conceal under a towing company name who are committing criminal offenses. He is abetting tow truck
owners who are illegally stealing peoples car with the aid of their friends that calls them to do an illegal
towing for them, while using their tow company to try to make look as if it is legit and after they will all

share the money that the extorted from innocent victims with each other.

COUNT IT - Negligence

Under a negligence cause of action, the plaintiff claims that the defendants owed a duty to the
plaintiff and that the defendants knew or should have known that his police conduct is not made in good
faith, or if it violates clearly established law, they may be liable to the victim for damages in federal court,
under 42 U.S.C, s. 1983.

My car wouldn’t have been stolen or missing or be in the hands of a criminal if the Boston Police
department had arrived immediately responded and come to the location when they were contacted by me
just few minutes when this criminal “Mr. Castillo who my stole my car was still near the location where
he illegally tow my car and was demanding for extortion ransom which I refused to be a victim of

extortion by a criminal who used his business name to cover up and facilitate illegal criminal activities,

Mr. Castillo is an auto thief criminal and an extortionist who used his tow and auto shop business

to cover up his criminal predatory illegal towing and a criminal who uses his business name so that he
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 22 of 27

wouldn’t be suspected of any criminal activities to organize with his friends to commit auto thief and

while victimizing and preys on the most vulnerable handicap chronic sick disabled vulnerable people who

cannot drive.

g)

The Boston police knew even before this confession, that this was an illegal towing of my
car, they knew that it was a premediated Criminal Predatory Towing

They knew that this was an organized group crime aimed to commit an extortion on a
sick disabled nursing patient who was too weak to fight back

They knew that Mr. Castillo was an auto thief and that this was an organized extortion
They that this was Larceny of a motor vehicle

They knew that this was a Willful and Malicious Destruction of Property

They knew that Mr. Castillo was doing favors for his friend Mr. Mercury and that he was
not just a random town company but rather a longtime friend of Mr. Mercury and using
his business to conceal and commit criminal act of auto thief

They knew that if Mr. Castillo was committing a criminal act of Larceny of a motor
vehicle and that if he was an ethical license towing company he wouldn’t have towed my
car in the first place and if he was an ethical towing company he wouldn’t have up till
present chose to_violate the Massachusetts General Laws Chapter 266 Section 29,
for example, if my car was parked on the side street which it wasn’t and he was called to
tow it, he would have followed the Massachusetts General Laws Chapter 266 Section
29, that states: {Whenever a stolen or misappropriated motor vehicle is recovered by a
police officer or other law enforcement officer, the police department shall notify the
registry of motor vehicles, the owner of record and the storage facility if any, as soon as
possible after the identity of the owner is determined. Such notification may be made by
letter, telephone call or personal visit to the owner and shall include information as to the
location of the recovered vehicle. In the event the vehicle is placed in a garage or other
storage facility, the owner of said facility shall lose his lien for the reasonable charges
for storage and towing unless he notifies the owner of record of the vehicle by certified
mail and return receipt requested within five days of the date of said recovery or his
actual knowledge of the identity of the owner of record. Said notice shall contain the
information on the location of the vehicle and the amount of charge due on said
vehicle } {The court shall, after a defendant is convicted of a violation of subsection (a)

of section twenty-eight, conduct an evidentiary hearing to ascertain the extent of the
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 23 of 27

damages or financial loss suffered as a result of the defendant's crime. A person found
guilty of violating subsection (a) of section twenty-eight shall in all cases, upon
conviction, in addition to any other punishment, be ordered to make restitution to the
insurer for any financial loss sustained as a result of the commission of the crime;
provided, however, that restitution shall not be ordered to a party whom the court
determines to be aggrieved without that party's consent.} Mr. Castillo did not follow
these state rules and regulations even till present two months later of not returning my car
which J do not know where it is, because he knows that he cannot justify to send me any
notice by certified mail and return receipt then and which he still didn’t send any way
and cannot do now due to the fact that the person who stole my car was him as the auto
thief criminal who also withhold my car hostage while demanding for ransom extortion

against my will.

h) The Boston police department knew all of these criminal illegal activities conduct by Mr.
Castillo including the fact that I learned that he drove my car which is a violation by itself

and yet they aided and abetted this person to continue committing criminal offenses.

i). The Boston Police department is liable for the auto thief of my car since my car has been
missing for the past two months and remain on the hands of the person who stole my car,
therefore the court should hold Detective Peter McCarthy criminally liable and Boston
Police Department responsible to pay for the damages, pay for my car and for my pain

and suffering.

7. Inciting Assault (Civil) and Personal Injury to chronic ill disabled people

Due the defendant failure to act on time and allowed my car to be stolen which caused me to
suffered serious life threaten personal injuries including severe physical symptoms, medical costs and
the emotional distress the plaintiff suffers after. As a further result of defendant’s aiding assault, plaintiff

suffered distress and incurred expenses.
8. Inciting Intentional Infliction of Emotional Distress

Defendant did not acted in good faith and exercised due care on the investigation and as a result

of Defendant’s outrageous conduct plaintiff substantial distress and physical harm. Outrageous conduct
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 24 of 27

caused plaintiff to suffer shock, great indignity, and severe emotional harm of a nature that no reasonable

person could be expected to endure.

PRAYER

WHEREFORE, premises considered, plaintiff respectfully prays to the honorable court that judgment be

rendered in her favor as follows:

(a) Judgment be rendered ordering an immediate hearing on Emergency relief and injunction

hearing.

(b) Judgment be rendered ordering and issue a Probably Cause on the criminal complaint against the
Detective Peter McCarthy of the Boston Police Department for the criminal offenses listed on this

complaint.

(c) Preliminary and permanently enjoin Defendants and Immediately issue an Emergency injunction
under the Civil Rights Act to prevent more imminent harm to a chronic ill home care nursing
disability patient plaintiff and under Americans with disabilities Act, Preliminarily and
permanently enjoin Detective Peter McCarthy and the Boston Police Department from further
harm on the plaintiff private property.

(d) To order Defendants to immediately pay for the cost of the plaintiff's car and all my sentimental
things with my car and to immediately find and release my car in the excellent conditions that it
was, prior to been stolen including with no miles added to the original mileages of the car prior to

the illegal thief of my car.

WHEREFORE, plaintiff demands judgment against defendants and be awarded damages in the
sum of $60,000 dollars ($60,000) including the cost of her car and the sentimental properties, plus interest
and costs, $250,000 in pain and suffering, or any non-economic damages and/or further damages as

deemed by the Court.
Case 1:21-cv-10220-DJC Document 1-1 Filed 02/09/21 Page 25 of 27

JURY CLAIM

The plaintiff claims a jury trial on the causes of action set forth herein.

Respectfully submitted,
Alabama

Date: 01/12/21
Kelechi Linardon

CERTIFICATE OF SERVICE

1. Detective Peter McCarthy at Boston Police Department at the Legal department, 1 Schroeder
Plaza, Boston, MA 02120 this 12th day of January, 2021.

2. Boston Police Department at the Legal department, 1 Schroeder Plaza, Boston, MA 02120 this
12th day of January, 2021.
 

C900 1:2917.501,102290 DI Documoanit11 tad NXV/INO/94 Done Df pf 97
a Cot ev Leaceo ws WOoCuarirerit or TOU SETSaTotL raye cu ure
DOCKET NUMBER i
CIVIL TRACKING ORDER Trial Court of Massachusetts
(STANDING ORDER 1- 88} 2184CV00069 The Superior Court

 

 

 

CASE NAME:

Linardon, Kelechi vs. Boston Police Department et al

Michael Joseph Donovan, Clerk of Court

 

T°: Peter McCarthy, Detective
No addresses available

COURT NAME & ADDRESS
Suffolk County Superior Court - Civil
Suffolk County Courthouse, 12th Ficor
Three Pemberton Square
Boston, MA 02108

 

 

 

Order 1-88. The order requires that the various stages of litigation described below must be completed not later

TRACKING ORDER -F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing

than the deadlines indicated.

STAGES OF LITIGATION

DEADLINE

 

 

        

      

FILED BY HEARD BY

 

SERVED BY

 

Service of process made and return filed with the Court

04/12/2021

   
 

 

Response to the complaint filed (also see MRCP 12)

05/12/2021

   

 

    

      

    

 

 

 

   

 

 

All motions.under MRCP 12, 19, and 20 05/12/2021 06/11/2021 07/12/2021
All motions under MRCP 15 05/12/2021 (06/11/2021 07/12/2021
All discovery requests and depositions served and non-expert 41/08/2021

depositions completed

All motions under MRCP 56 42/08/2021 01/07/2022

    
 

 

 

Final pre-trial conference held and/or firm trial date set

05/09/2022

   

 

 

Case shall be resolved and judgment shall issue by .

 

 

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 
 
  

 

DATE ISSUED

01/20/2021

 

ASSISTANT CLERK

Steven J Masse

PHONE
(617)788-8181

 

 

 

aauinna

y Aeinnd

8
 

 

 

 

 

Case +2+-erv-+0220-bie-—_Becument++Filedorest+Page2tet27
. . DOCKET NUMBER ;
CIVIL TRACKING ORDER Trial Court of Massachusetts
(STANDING ORDER 1- 88) 2184CV00069 The Superior Court
CASE NAME: ; Michael Joseph Donovan, Clerk of Court
Linardon, Kelechi vs. Boston Police Department et al
TO: Boston Police Department COURT NAME & ADDRESS _
No addresses available Suffolk County Superior Court - Civil
Suffolk County Courthouse, 72th Floor
, Three Pemberton Square
Boston, MA 02108

 

 

TRACKING ORDER - F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing
Order 1-88. The order requires that the various stages of litigation described below must be completed not later
than the deadlines indicated.

STAGES OF LITIGATION DEADLINE

 

        
      
   

 

SERVED BY

 

FILED BY HEARD BY

 

Service of process made and return filed with the Court

 

Response to the compiaint filed (also see MRCP 12)

 

All motions under MRCP 12, 19, and 20

   

05/12/2021 06/11/2021 07/12/2021

 

    
 
 
    
   
   

  

All motions under MRCP 15 | 05/12/2021 06/11/2021 07/12/2021

 

All discovery requests and depositions served and non-expert

depositions completed 11/08/2021

 

All motions under MRCP 56 12/08/2021 01/07/2022

 

 

Final pre-trial conference held and/or firm trial date set 05/09/2022

 

Case shall be resolved and judgment shall issue by 01/12/2023

 

 

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

 

DATE ISSUED ASSISTANT CLERK PHONE

01/20/2021 Steven J Masse (617)788-8181

 

 

 

mom Ce mate . neinas nein

 
